WESTERFIELD, JJ
This case involves the question of whether attorneys’ fees may be collected by a money lender operating under the Small Loan Law (Act No. 7 of 1928 (Ex. Sess.), a question which was decided in the affirmative by this court in Automobile Sec. Corporation v. Randazza, 17 La. App. 489, 135 So. 45. Counsel for defendant admits the Randazza Case is applicable here and destructive of his position, but urges us to reconsider the question upon the ground of its public importance. The writer of this opinion was not in accord with the views expressed in the Randazza Case and felt so confident of his position, that he was, for reasons given therein, impelled to dissent from the opinion of his colleagues. The matter, however, is now at rest so far as this court is concerned, since the Supreme Court, in refusing an application for review, declared the decision in that case to be correct. Any modification or qualification of the doctrine of the Randazza Case must be obtained from the Supreme Court if at all.
For the reasons assigned, the judgment appealed from is reversed, and it is now ordered that there be judgment in favor of plaintiff, Henry L. Heymann, doing business as the Home Finance Service, and against defendants, Mr. and Mrs. Theodore F. Mathes, in the full sum of $285, and with 3½ per cent, per month interest thereon from June 6, 1930, until paid,' together with 20 per cent, attorney’s fees on principal and interest, and all costs; with recognition of plaintiff’s chattel mortgage, lien, and privilege upon the movable property described in act of mortgage passed before Leo Heymann, notary public, and dated May 2, 1930.
Reversed.